ADVISORY ACTION ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issue
	In claim 1, adding --so that walls delimiting the inclined sipes are at least partially in contact with one another-- is a new issue.
remarks
	Applicant argues that Lurois' incisions do not have the claimed enlargement.  More properly, Hildrot et al suggests providing Lurois' inclined incisions (inclined sipes) with an enlarged bottom; one of ordinary skill in the art readily appreciating that such an enlargement improves drainage.
	Applicant argues that Lurois' incisions 30 remain open when the tread surface containing a respective incision comes in contact with the road surface.  This argument is not persuasive.  In view Lurois' disclosure of a tire size of 295/80R22.5 (heavy vehicle tire size) and an incision width (sipe width) of 0.6 mm, the incisions 30 (sipes 30) close up at least partially when they enter a contact patch with a roadway.  With respect to Lurois' teaching that the incisions (sipes) have a width of other than zero and less than 3 mm (e.g. a width of 0.6 mm), one of ordinary skill in the art would readily appreciate that incisions (sipe) close up at least partially when they enter a contact patch with a roadway whereas grooves having a width greater 3 mm remain open when they enter a contact patch with a roadway.  It is noted that schematic FIGURES 2A and 2B exaggerate the size of the incisions 30 for the purpose of illustrating the inclination of the incisions relative to the direction of rotation R for non-driving axles and drive axles respectively instead of illustrating the straightening of the incisions 30 (sipes 30) toward a zero inclination with respect to the perpendicular to the tread and the at least partial closing of the incisions 30 (sipes 30) when the they enter a contact patch with a roadway.  It is also noted that (1) Lurois teaches using incisions (sipes) having a width of 0.6 mm in a heavy vehicle tire (e.g. tire size 295/80R22.5) and inclining the incisions (sipes) in a direction which is opposite the direction of rotation [FIGURE 2A] and (2) applicant teaches using sipes having a width of 0.6 mm to 1.2 mm (end points included) such as 0.8 mm in a heavy vehicle tire (e.g. tire size 315/70R22.5) and inclining the sipes in a direction which is opposite a direction of rotation [FIGURE 3, paragraph 21 on page 4 of specification].  The above noted teachings of Lurois constitute sufficient evidence to reasonably conclude that there is no physical difference between Lurois' incisions (sipes) and the claimed sipes. 
	The provisional nonstatutory double patenting rejection stands since no proper terminal disclaimer has been received. 
	With respect to applicant's argument regarding "walls delimiting the inclined sipes are at least partially in contact with one another", this argument is not commensurate in scope with the pending claims because they relate to a claim amendment which has not been entered.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 3, 2022